 


117 HR 1257 EH: Homeless Veterans Credit Repair, Enhancement, and Debt Improvement for Tomorrow Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 1257 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To direct the Secretary of Veterans Affairs to conduct a study on the effect of financial and credit counseling for homeless veterans and veterans experiencing housing instability, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Homeless Veterans Credit Repair, Enhancement, and Debt Improvement for Tomorrow Act or the Homeless Veterans CREDIT Act. 2.Study on financial and credit counseling (a)Study requiredThe Secretary of Veterans Affairs shall conduct a comprehensive study on— 
(1)the use of and variation of financial and credit counseling services available for homeless veterans and veterans experiencing housing instability; (2)barriers to accessing financial and credit counseling for such veterans; and 
(3)the ability to evaluate and assess the potential effects of financial and credit counseling for such veterans with respect to housing, employment, income, and other outcomes the Secretary determines appropriate. (b)MethodologyIn conducting the study under subsection (a), the Secretary shall— 
(1)survey— (A)homeless veterans and veterans experiencing housing instability who are enrolled in the Supportive Services for Veterans Families program;  
(B)such veterans who do not seek or receive the care or services under such program or a similar program; (C)grantees of the Supportive Services for Veterans Families program; 
(D)financial and credit counselors; and (E)persons who are subject matter experts regarding the use of financial and credit counseling services that the Secretary determines appropriate; and 
(2)administer the survey to a representative sample of homeless veterans and veterans experiencing housing instability in areas with high veteran homelessness. (c)Use and variation of servicesIn conducting the study under subsection (a)(1), the Secretary shall— 
(1)use data from the Supportive Services for Veterans Families program and other data collected by the Department of Veterans Affairs, data collected by other departments or agencies of the Federal Government, and data collected by nongovernmental entities to compare the use of and variation of financial and credit counseling services available for homeless veterans and veterans experiencing housing instability and such use and variation for other individuals; and (2)assess such services made available through the Supportive Services for Veterans Families program, including with respect to the types, modes of delivery, duration, consistency, and quality, of such services. 
(d)Barriers to counselingIn conducting the study under subsection (a)(2), the Secretary shall conduct research on the effects of the following perceived barriers to financial and credit counseling for homeless veterans and veterans experiencing housing instability surveyed in the study: (1)The cost of financial and credit counseling services. 
(2)The perceived stigma associated with seeking financial and credit counseling assistance. (3)The effect of driving distance or availability of other forms of transportation to the nearest facility that received a grant under the Supportive Services for Veterans Families program. 
(4)The availability of child care. (5)The comprehension of eligibility requirements for, and the scope of services available under, the Supportive Services for Veterans Families program. 
(6)The effectiveness of outreach for the services available to such veterans under the Supportive Services for Veterans Families program. (7)The location and operating hours of facilities that provide services to such veterans under the Supportive Services for Veterans Families program. 
(8)The COVID–19 pandemic and other health related issues. (9)Such other significant barriers as the Secretary considers appropriate. 
(e)Evaluation and assessment of effects of counseling 
(1)EffectsIn conducting the study under subsection (a)(3), the Secretary shall conduct research on the ability to evaluate and assess the potential effects of financial and credit counseling services on homeless veterans and veterans experiencing housing instability with respect to the following: (A)The effects of such services on employment by comparing the veterans who received such services and the veterans who did not receive such services. 
(B)The effects of such services on housing status by comparing the veterans who received such services and the veterans who did not receive such services. (C)The effects of such services on income by comparing the veterans who received such services and the veterans who did not receive such services. 
(D)The effects of such services on credit score by comparing the veterans who received such services and the veterans who did not receive such services. (E)The effects of such services on other outcomes the Secretary determines appropriate. 
(2)Data and recommendationsIn carrying out paragraph (1), the Secretary shall— (A)determine the relevant data that is available to the Secretary and determine the confidence of the Secretary with respect to accessing any additional data the Secretary may require; and 
(B)provide recommendations regarding the optimal research or evaluation design that would generate the greatest insights and value. (f)Discharge by contractThe Secretary may seek to enter into a contract with a qualified independent entity or organization to carry out the study and research required under this section, including such an entity or organization that is able to access credit scores, data maintained by the Internal Revenue Service, and other date beneficial to studying income. 
(g)Mandatory review of data by certain elements of Department 
(1)In generalThe Secretary shall ensure that the head of each element of the Department of Veterans Affairs specified in paragraph (2) reviews the results of the study conducted under subsection (a). The head of each such element shall submit to the Deputy Under Secretary for Health for Operations and Management the findings of the head with respect to the study, including recommendations regarding what data the Secretary should collect from grantees under the Supportive Services for Veterans Families program. (2)Specified elementsThe elements of the Department of Veterans Affairs specified in this paragraph are the following: 
(A)The Advisory Committee on Homeless Veterans established under section 2066 of title 38, United States Code. (B)The Advisory Committee on Women Veterans established under section 542 of title 38, United States Code. 
(C)The Advisory Committee on Minority Veterans established under section 544 of title 38, United States Code. (D)The Homeless Programs Office of the Veterans Health Administration. 
(E)The Office of Tribal Government Relations of the Department. (h)Reports (1)Interim reportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress an interim report on the study under subsection (a). 
(2)Final reportNot later than 30 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the study under subsection (a). The report shall include— (A)the findings of the head of each element of the Department specified under subsection (g)(2); and 
(B)recommendations for such administrative and legislative action as the Secretary considers appropriate. (i)DefinitionIn this section: 
(1)The term homeless veterans and veterans experiencing housing instability means veterans who are homeless (as that term is defined in subsection (a) or (b) of section 103 of the McKinney–Vento Homeless Assistance Act (42 U.S.C. 11302)). (2)The term Supportive Services for Veterans Families program means the program established pursuant to section 2044 of title 38, United States Code. 
3.Technical corrections 
(a)Title 38, United States CodeTitle 38, United States Code, is amended as follows: (1)In section 1786(d), as added by section 3006 of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315), by striking paragraph (3). 
(2)In section 3673(f), as added by section 1023 of such Act, by striking paragraph (3). (b)Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020The Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020 (Public Law 116–315) is amended as follows: 
(1)In section 3010— (A)in subsection (a), by striking The Secretary and inserting Subject to the availability of appropriations for such purpose, the Secretary; and 
(B)by striking subsection (h). (2)In section 4201(a), by adding at the end the following new paragraph: 
 
(3)Use of authorityThe Secretary shall ensure that paragraph (1) is carried out in accordance with established procedures for reprogrammings or transfers, including with respect to presenting a request for a reprogramming of funds..  Passed the House of Representatives June 15, 2021.Cheryl L. Johnson,Clerk.  